Citation Nr: 0731235	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a 
deviated nasal septum, status post septoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted service 
connection for a deviated nasal septum, status post 
septoplasty, with a noncompensable evaluation, effective 
August 1, 2001.  

A December 2005 letter notified the veteran of a hearing 
scheduled before a Veterans Law Judge in February 2006.  The 
veteran failed to report for that hearing.  The hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2007).  

The Board remanded the claim for further development in April 
and November 2006.  In those remands, an inferred claim for a 
total rating based on individual unemployability was referred 
to the RO for initial adjudication.  It does not appear that 
the claim has been adjudicated, and it is again referred to 
the RO for appropriate action.  

The record includes the veteran's contention that he has 
complete loss of the sense of smell (anosmia).  As will be 
discussed below the medical evidence of record does not 
include objective evidence of complete loss of the sense of 
smell.  In any event, a claim for service connection for 
complete loss of the sense of smell as secondary to the 
service connected deviated nasal septum has not been 
adjudicated and is also referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's deviated nasal septum is manifested by 
complaints of loss of smell and taste, and occasional feeling 
of stuffiness and blockage in the left nostril, with no 
objective evidence of sinus disease, soft palate abnormality, 
nasal obstruction, nasal polyps, septal deviation, 
rhinoscleroma, tissue loss, scarring, deformity of the nose, 
or complete loss of the sense of smell or taste.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for a deviated 
nasal septum, status post septoplasty, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

September 2003 and June 2005 VCAA letters informed the 
veteran of the information and evidence required to establish 
entitlement to an increased evaluation for his deviated nasal 
septum, status post septoplasty.  

These letters satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

With respect to the fourth element, the June 2005 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Thus the 
veteran was adequately advised of the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision, however, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The June 2006 
statement of the case (SOC) and June 2007 supplemental SOC 
(SSOC) considered the claim based on the evidence of record.  
These readjudications acted to remedy any timing defect in 
regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
A May 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was remedied by readjudication of the claim 
in the June 2006 and June 2007 SSOCs.  Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Thus all required notice was given

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
VA examinations to evaluate his deviated nasal septum in 
April 2002 and June 2006.  At the June 2006 VA examination 
the veteran reported undergoing septoplasty in Richmond by 
Dr. Redmond in 2005 or 2006.  Based on this reported surgery, 
the claim was remanded to obtain records of VA treatment.  

In November 2006 the Appeals Management Center (AMC) 
requested all records of treatment from the Richmond VA 
Medical Center (VAMC) from July 2001 to the present.  In 
December 2006 the Richmond VAMC responded by submitting 
records of treatment from April 2002 to September 2004.  
While the VA records of treatment did not include the 
veteran's recent septoplasty as described in the June 2006 VA 
examination, the Board finds that the records request 
complied with the November 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

While records of the veteran's recent septoplasty have not 
been associated with the claims file, the veteran has not 
requested that these records be obtained on his behalf, nor 
has he submitted the requisite releases to obtain these 
records.

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  

Both the September 2003 and June 2005 VCAA letters informed 
the veteran that he would have to submit a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
in order to request records of treatment from private 
physicians and both of these letters included copies of this 
form.  Nevertheless, the veteran has not submitted a release 
as required to enable VA to obtain records of private 
treatment, including his recent septoplasty.  See 38 C.F.R. 
§ 3.159(c)(1)(ii) (providing that VA is only required to seek 
treatment records not in the custody of a Federal entity when 
the claimant provides necessary releases).  

As the veteran has not provided release forms for records of 
the septoplasty performed by Dr. Redmond he has not 
adequately identified the records and it is not possible for 
VA to obtain them.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   
In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The May 2002 rating decision initially granted service 
connection for deviated nasal septum, status post 
septoplasty, evaluated as noncompensable, effective August 1, 
2001.  

The veteran's deviated nasal septum is evaluated as 
noncompensable under Diagnostic Code 6599-6502.  Diagnostic 
Code 6502 provides a 10 percent evaluation for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

Service medical records reflect that the veteran underwent a 
septoplasty to treat nasal obstruction and septal deviation 
in June 1995.  A service medical record following this 
surgery notes good bilateral airways.  

At VA examination in April 2002 the veteran described 
difficulty breathing, loss of smell, and continued 
stuffiness.  He indicated that he was unable to smell grass 
unless there was a strong odor.  Examination of the head, 
eyes, ears, nose, and throat was grossly within normal 
limits, except for deviated septum to the left, but there 
were otherwise no abnormalities.  The pertinent diagnosis was 
deviated septum status post septoplasty with residual nasal 
congestion and deviation.  

VA treatment records from April 2002 to September 2004 
include complaints of sinus congestion, loss of sense of 
smell, and headaches.  A September 2004 MRI of the sinuses 
revealed no mass or lesion and all sinuses were well 
developed and clear.  The impression was unremarkable MRI of 
the paranasal sinuses.  

The veteran's condition was most recently evaluated at VA 
examination in June 2006.  He gave a history of his in-
service septoplasty, after which he experienced decreased 
taste and persistence of nasal blockage symptoms.  He 
indicated that he underwent a repeat septoplasty in May 2005 
by Dr. Redmond (although he also reported that this surgery 
occurred in 2006), after which his breathing was much 
improved, although he was still very concerned about the loss 
of smell and taste.  He added that he was currently on no 
medications for his nasal symptoms or for loss of taste or 
smell.  He reported that he could breathe fine through his 
right nostril since the recent surgery, but that he had 
occasional feeling of stuffiness and blockage in the left 
nostril.

On examination there was no evidence of sinus disease, soft 
palate abnormality, nasal obstruction, nasal polyps, septal 
deviation, permanent hypertrophy of turbinates from bacterial 
rhinitis, rhinoscleroma, tissue loss, scarring, or deformity 
of the nose, or Wegener's granulomatosis or granulomatous 
infection.  The examiner noted that the veteran had nasal 
septum deviation to the left prior to his surgery, but that 
it appeared to be corrected on examination.  She further 
added that the veteran's condition had no significant effects 
on his usual occupation.  While there was a mild impact on 
the veteran's activities of daily living in terms of feeding, 
due to the fact that his desire to eat was affected by his 
inability to smell or taste normally, there were no effects 
on any other activities of daily living.  

In this regard, the medical evidence of record does not 
reveal 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side as required for a 
compensable evaluation.  Rather, there were no abnormalities 
other than deviated septum noted on the April 2002 VA 
examination, September 2004 MRI of the sinuses revealed them 
to be clear, and there was no nasal obstruction on the most 
recent VA examination.  Thus, a compensable evaluation under 
Diagnostic Code 6502 is not warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

The Board has considered the fact that a compensable 
evaluation is available under Diagnostic Code 6504, rating 
loss of part of the nose or scars, however, the veteran has 
not been found to have any loss of part of his nose or 
scarring, thus, an increased evaluation under this Diagnostic 
Code is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 
6504.  

Compensable evaluations are also available under Diagnostic 
Codes 6510-6514, rating sinusitis, and Diagnostic Code 6522 
for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514, 6522.  Because service connection 
has not been established for these conditions, it would not 
be appropriate to evaluate the deviated nasal septum on the 
basis of sinusitis or rhinitis.  See 38 C.F.R. § 4.14 (the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service connected 
evaluation is to be avoided).

Finally, compensable evaluations are available under 
Diagnostic Codes 6275 and 6276, providing 10 percent 
evaluations for complete loss of the sense of smell or sense 
of taste.  A note to these diagnostic codes indicates that an 
evaluation will be assigned only if there is an anatomical or 
pathological basis for the condition.  

While the record reflects impairment in the senses of smell 
and taste, including the veteran's July 2004 report of total 
ansomia for a year, there is no objective evidence of 
complete loss of either of these senses as required for a 
compensable evaluation.  The Board has considered the fact 
that the impression at VA treatment in July 2004 included 
anosmia, however, there was no formal smell testing 
conducted.  Rather, finding of anosmia appears to be based on 
the veteran's reported history.  A recorded history, provided 
by the veteran, unenhanced by any additional medical comment, 
does not constitute competent medical evidence.  Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The June 2006 VA examiner noted that the veteran was not able 
to smell or taste normally, but she did not make a finding 
that he had completely lost either the ability to smell or 
taste.  Rather, the veteran was to be referred for formal 
smell and taste testing, however, there is no indication in 
the claims file that such testing has yet been conducted.  In 
the absence of objective evidence verifying loss of the 
senses of smell or taste, a compensable evaluation under 
either of the diagnostic codes evaluating those disabilities 
is not warranted.  38 C.F.R. § 4.87a, Diagnostic Codes 6275, 
6276.  

Hence, the medical evidence does not demonstrate that the 
veteran's deviated nasal septum, status post septoplasty, 
warrants a compensable evaluation under the rating criteria.  
38 C.F.R. § 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
noncompensable evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, August 1, 2001.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is unemployed, thus, 
marked interference with employment has not been shown.  
Additionally, while the veteran reported undergoing a second 
septoplasty in 2005 or 2006, his deviated nasal septum has 
not required frequent periods of hospitalization since the 
grant of service connection.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial compensable evaluation for the veteran's deviated 
nasal septum, status post septoplasty.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for a 
deviated nasal septum, status post septoplasty, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


